Affirming.
Although joining in with the appellee's motion to advance this case, appellant has filed no brief in support of its appeal. Appellee has moved to dismiss this appeal on many grounds, none of which we need at this time consider, as the practice is firmly established that, in *Page 559 
the absence of a brief specifying the errors for which a reversal is asked, it will be presumed that no errors exist and the judgment is correct. Suter v. Christian, 199 Ky. 495,251 S.W. 619; Guardian Life Insurance Co. v. Zimlich, 198 Ky. 616,250 S.W. 139; Cochran v. Cope, 208 Ky. 401, 270 S.W. 998; Whitt v. Pikeville National Bank, 224 Ky. 648,6 S.W.2d 1073.
The judgment is therefore affirmed.